LANDAU, J.,
concurring. I concur in the majority’s result affirming the judgment of the trial court. I, however, respectfully disagree that this court needs to distinguish actual malice and general malice in a case of this nature. I also disagree with the majority’s assertion that the plaintiff could have prevailed on the motion for summary judgment if he had demonstrated a factual predicate that the defendants acted with malice. I do not believe that General Statutes §§ 19a-17b and 19a-20 abrogate the public policy grounds underlying the common-law rule providing absolute immunity to parties to and witnesses before judicial and quasi-judicial proceedings. See Petyan v. Ellis, 200 Conn. 243, 247-48, 510 A.2d 1337 (1986) (information supplied by employer on fact-finding supplement form of employment security division of state labor department entitled to absolute immunity);Preston v. O’Rourke, 74 Conn. App. 301, 309-15, 811 A.2d 753 (2002) (arbitration is quasi-judicial proceeding and testimony entitled to absolute immunity); Field v. Kearns, 43 Conn. App. 265, 270-77, 682 A.2d 148 (“bar grievants are absolutely immune from liability for the content of any relevant statements made during a bar grievance proceeding”), cert. denied, 239 Conn. 942, 684 A.2d 711 (1996).
For these reasons, I respectfully concur.